DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
	Claims 1, 3, 11, and 17 have been amended.  Claims 1-21 are pending with claims 5-8, 10-11, and 18 are withdrawn.  Claims 1-4, 9, 12-17, and 19-21 are under examination.
Applicant’s arguments, see upper p. 5, filed 3 September 2020, with respect to the claim objections have been fully considered and are persuasive.  The objection of 18 June 2020 has been withdrawn. 
Applicant’s arguments, see middle p. 5, filed 3 September 2020, with respect to the claim interpretation have been fully considered and are persuasive.  The claim interpretation of 18 June 2020 has been removed. 
Applicant’s arguments, see lower p. 5, filed 3 September 2020, with respect to the 112(b) rejections have been fully considered and are persuasive.  The rejections of 18 June 2020 have been withdrawn. 
Applicant’s arguments, see middle p. 6 and top p. 8, filed 3 September 2020, with respect to the rejection(s) of claim(s) 1-4, 9, 12-17, and 19-21 under 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection is made in view of US 2008/0290787.  Accordingly, this action is made non-final.


The Examiner responds that a "metal layer" would be recognized by one of ordinary skill in the art as a layer of metal, this being inclusive of a layer of powdered metal or a layer of sintered metal such as those found in US '616.
Applicant further argues that "US 2014/0333916 teaches the use of pulsed light to limit the amount of energy transferred to the polymer substrate to preserve dimensional stability [0024].  This concept is well-known and the energy used in sintering nano particles in the presently claimed invention is much lower than the one that could affect the polymer substrate.  Applicant notes that '916 requires a light energy of over 2500 J to affect the polymer substrate.  In contradistinction, the energy applied for partial sintering of silver nano particles is in the window of 300-640 J.  The energy between 640 J to 2500 J is safe for polymer substrate but is deleterious for the claimed process.  Thus, the '916 reference teaches away from the claimed invention by suggesting too much power.  Pulsed light is used in the claimed process because it is easy to control the exposure energy by varying voltage and duration time.  The desired small 
The Examiner responds that it is unclear from where in US '916 applicant is obtaining the minimum light energy of 2500 J to affect the polymer substrate or the partial sintering energy of 300-640 J.  Nonetheless, US '916 would not expressly teach away from this lower range of 300-640 J as this would be encompassed in the scope of its disclosure of <2500 J.

Examiner's Note
This action is made non-final due to the new grounds used in rejecting the claims.

Claim Objections
Claims 1-4, 9, 12, and 21 are objected to because of the following informalities. 
It is suggested to 
amend "exposed particles" to "the exposed metal nano particles" in claim 1, line 7
amend "unexposed particles" to "unexposed metal nano particles" claim 1, line 9
add "the" after "leave" and before "partially" in claim 1, line 9
amend "partially sintered particles" to "partially sintered metal nano particles" in claim 2, line 2
amend "the particles" to "the metal nano particles" in claim 3-line 2, claim 9-line 1, and claim 21-line 2, 
amend "the functional" to "the transparent functional" in claim 1-line 5 and 7, claim 12-line 1, and claim 21-line 3
amend "the substrate" to "the transparent substrate" in claim 1-line 6 and 10 and claim 4-line 1
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 9, 12-17, and 19-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The specification and claims as filed recite using intense pulsed light to perform the claimed method.  By excluding this term from the claims, the claims now include embodiments where the pulsed light is not intense, thus improperly broadening the claims in scope and including new matter.  The claims should be amended to include this term.
Upon further consideration of the recited term "intense pulsed light", it is noted that intense pulsed light is a known term in the art.  Therefore, the previous 35 U.S.C. 112(b) would be withdrawn from the record.
It is advised to amend "pulsed light" to "intense pulsed light" in claims 1, 3, and 12-15.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 4, 9, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0178616 in view of US 2008/0290787.
	Regarding claims 1, 4, and 15, US '616 discloses a method for making an electronic device in their Example 1 comprising the steps of providing a transparent substrate of polyethylene terephthalate (PET) upon which a first metal layer of gold nanoparticles are deposited to form a gate after annealing [0175].  A gate insulator (functional layer) is then deposited and formed by annealing [0175]; this insulator for forming the gate is said to be transparent [0019,0072].  Gold nano-particles are then deposited onto the transparent dielectric functional layer by ink jet printing [0176], thus forming a second metal layer.  Then, the metal nanoparticles are then exposed to a 120s pulse of 532 nm light via an underside of the substrate [0177] whereby the first metal layer acts as a photomask (Fig. 4B), and subsequently washing away the unexposed and unsintered nanoparticles [0019].
	US '616 is silent as to using partial sintering in the sintering step.
	However, US '787 teaches in a method of making a layered transparent electrode (abstract) that using a step of partially sintering the deposited nanoparticles after deposition, then removing the non-adhered particles, followed by fully sintering the partially sintered particles [0050] is beneficial in improving process throughput because the low-temperature, relatively slow full sintering process may be done in batch form without the use of patterning equipment [0046].  
US '787 is analogous art to US '616 as it is drawn to a method of making a layered transparent electrode with nanoparticles.
	Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the instant application to only partially sinter the nanoparticles of US '616 during the initial layering and fabrication in order to improve process throughput as taught by US '787.

	Regarding claim 9, US '616 discloses in an additional example that the gold nanoparticles were substituted in the method of Example 1 for silver nanoparticles [0197].
	Regarding claim 20, the first and second metal layers of Example 1 of US '616 form a bottom-gated transistor once a semiconductor functional layer is formed (Figs. 8B-10).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0178616 in view of US 2008/0290787 as applied to claim 1 above, as further evidenced by Bakhishev et al. in "Investigation of Gold Nanoparticle Inks for Low-Temperature Lead-Free Packaging Technology" (2009).
The obvious combination of US '616 in view of US '787 performs annealing at 180°C [0178] in Example 1of US '616 claim 1 as shown above, but does not expressly state that this annealing step leads to the partially sintered particles becoming fully sintered particles.
However, Bakhishev et al. teach that gold nanoparticles sinter at between 120°C to 180°C (abstract).  
Therefore, one of ordinary skill in the art at the effective filing date of the instant application would readily recognize that the annealing steps of US '616 are a post-sintering step that makes the gold nanoparticles fully sintered as the temperatures at which the annealing is performed are above the sintering temperatures of gold nanoparticles as taught by Bakhishev et al.

Claims 1, 3-4, 9, 14-15, 20, 21 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2010/034815 in view of US 2014/0333916 in further view of US 2008/0290787.
	Regarding claim 1, WO '815 discloses a method for fabricating a multilayer printable electronic device comprising providing a transparent substrate upon which a first metal layer is deposited [0009], followed by providing a transparent functional layer over the first metal layer [0009], then depositing metal nanoparticles over the functional layer to form a second metal layer [0009,0052], then exposing the metal nanoparticles to light via an underside of the substrate to partially sinter exposed particles to the functional layer whereby the first metal layer acts as a photo mask ([0009], Fig. 1C), and washing away unexposed particles using a solvent [0090] to leave sintered metal nanoparticles on the substrate.  
	WO '815 does not disclose that the light used to sinter the nanoparticles is pulsed or that only partial sintering is used in the exposing step.
	However, US '916 teaches that using short pulses, on the order of 10-5000 µs [0005], of light to sinter the nanoparticles are advantageous as they help limit the amount of energy transferred to the polymer substrate, thus preserving dimensional stability [0024].
	Further, US '787 teaches in a method of making a layered transparent electrode (abstract) that using a step of partially sintering the deposited nanoparticles after deposition, then removing the non-adhered particles, followed by fully sintering the partially sintered particles [0050] is beneficial in improving process throughput because the low-temperature, relatively slow full sintering process may be done in batch form without the use of patterning equipment [0046].  
US '787, US '616, and WO '815 are analogous art to one another as they are drawn to a method of making a layered transparent electronic device with nanoparticles.
	Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the instant application to perform the method of WO '815 with the pulsed light of US '916 in order to limit the amount of energy transferred to the polymer substrate and preserve dimensional stability.  Further, it would have been obvious for one of ordinary skill in the art at the effective filing date of the instant application to only partially sinter the nanoparticles of WO '815 using the pulsed light of US '916 during the initial layering and fabrication in order to improve process throughput as taught by US '787.
	Regarding claim 3, the particle-carrying solvent used to disperse the nanoparticles of WO '815 can be selected to be evaporated before exposing the particles to the laser, such as by placing the sample in a furnace [0134].
	Regarding claim 4, the substrate used in the process of WO '815 can be selected to be a PET film [0132].
	Regarding claim 9, the nanoparticles used in the process of WO '815 can be selected to be silver with a size of between 2 nm and 50 nm [0134].
	Regarding claim 14, US '916 teaches that the preferred exposure time of the pulsed light is between 10 µs to 5 ms (5000 µs) [0005].
	Regarding claim 15, WO '815 discloses that the wavelength of the pulsed light used in their process is between 400 nm and 800 nm [0022].  Use of a wavelength of 473 nm is taught for Ag nanoparticles [0055].
	Regarding claim 20, the process of WO '815 is explicitly used to form a bottom-gated transistor using the first and second metal layers (see Fig. 1e).
	Regarding claim 21, US '916 teaches that dimensional stability of the substrate can be affected by excessive heating and that optical power and energy must be optimized for each type of nanoparticle ink [0025].  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the instant application to use the minimum optical power necessary to partially sinter the nanoparticles in the process of WO '815 in view of US '916 in further view of US '787 in order to limit the warping and heating of the substrate as taught by US '916.

Claims 2, 16-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2010/034815, US 2014/0333916, and US 2008/0290787 as applied to claim 1 above, and further in view of US 2009/0274833.
	Regarding claims 2 and 19, neither WO '815, US '916, nor US '787 expressly disclose nor expressly exclude their processes comprising a post-sintering step of photonic sintering to form fully-sintered metal.  
However, US '833 teaches that photosintering (photonic sintering) is used to fully connect a metal film and fuse the nanoparticles [0118] after a first curing step [0141], thereby improving the resistivity of the metal layers [0125].  US '833 is analogous art to WO '815, US '916, and US '787 as it is drawn to a metallic nanoparticle ink used in printing electronic components [0002].
Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the instant application to add a step of post sintering to the process of WO '815 in view of US '916 in further view of US '787 to fully sinter the nanoparticles as taught by US '833 to improve the resistivity thereof.
Regarding claims 16 and 17, WO '815 discloses that after the sintering, the non-sintered nanoparticles are rinsed away (washed) in a solvent bath, thus the washing is being performed in a container as suggested by the use of "bath," and eventually adding ultrasonic agitation (presence of ultrasonic waves) [0137].

Claims 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2010/034815, US 2014/0333916, and US 2008/0290787 as applied to claim 1 above, and further in view of US 5,705,826 and Takenobu et al. in " High-performance transparent flexible transistors using carbon nanotube films" (2006).
The obvious combination of WO '815 in view of US '916 in further view of US '787 neither explicitly discloses nor expressly excludes the functional layer being a semiconductor; note that claim 1 and [0009] of WO '815 only stipulate that the second layer (the functional layer as instantly claimed) be transparent.  
However, US '826 teaches that top-gate transistors can be manufactured by placing the source and drain on the substrate, followed by the semiconductor, then dielectric, then the gate electrode (Fig. 5; col. 16, lines 33-38).  Transparent semiconductors, such as carbon nanotubes, are known in the art as taught by Takenobu et al.  US '826 and Takenobu et al. are analogous art to WO '815, US '916, and US '787 as they relate to electronic devices.
Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the instant application to use the process of WO '815 in view of US '916 in further view of US '787 to make the top-gated transistor of US '826 by inverting the gate, source, drain, and semiconducting and dielectric layers in order to make a transparent, flexible, thin film top-gated transistor using a carbon nanotube film to make a transparent second layer (functional layer as claimed) as taught by Takenobu et al.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2010/034815, US 2014/0333916, and US 2008/0290787 as applied to claim 1 above, and further in view of Wünscher et al. in "Electronic Supplementary Information: Progress of alternative sintering approaches of inkjet-printed metal inks and their application for manufacturing of flexible electronics" (2014).
Neither WO '815, US '916, nor US '787 explicitly disclose or expressly exclude a voltage level of the pulsed light being 1-3 kV.  However, Wünscher et al. teach that silver nanoparticle ink can be effectively sintered with a voltage level of 2-3 kV for a xenon flash system (top row of p. 12).  Wünscher et al. is analgous art as it relates to the sintering of metal nanoparticles.  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the instant application to select a voltage level of 2-3 kV as taught by Wünscher et al. in the process of WO '815 in view of US '916 in further view of US '787.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher D Moody whose telephone number is (571)272-7972.  The examiner can normally be reached on 0730-1630 M-F. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571)270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. MOODY
Examiner
Art Unit 1732

/C.D.M./Examiner, Art Unit 1732                                                                                                                                                                                                        
/SHENG H DAVIS/Primary Examiner, Art Unit 1732